Voto particular disidente emitido por la
Juez Asociada Señora Rodríguez Rodríguez.
Disiento enérgicamente de la determinación que toma el Tribunal de calendarizar el trámite de este caso en el Tribunal de Primera Instancia. ¿ Cuál es la urgencia? La tinta en el sello de presentación ante el foro de instancia no se había secado cuando se corrió a nuestra Secretaría para solicitar una petición de certificación.
La mayoría, consciente de que este es un caso por demás complejo, estima correctamente que no se puede certificar y que corresponderá al foro primario recibir y aquilatar la prueba. Ello no obstante, y aun cuando no tenemos jurisdicción en este caso pues no lo hemos expedido, el Tribunal decide poner en calendario expreso el caso ante el foro de instancia. Esta actuación conculca el derecho a un juicio justo para las partes. Este es un proceso atropellado en un caso que, aunque importante, no está revestido de una urgencia tal que exija su solución en un término de dos semanas. El procedimiento que encausa la mayoría de este *97Tribunal no es el proceso ordenado, serio, ponderado, riguroso y justo que ameritan las partes.
La pregunta forzada es, repito: ¿cuál es la urgencia? Se nos dice que la urgencia es que (irónicamente, dicho sea de paso) en un blog se señala que la disputa entre Doral y el Departamento de Hacienda “lacera la imagen de esta jurisdicción para hacer negocios”. Francamente, aun si fuera así, esa no es una razón jurídica válida que permita dar al traste con el proceso ordenado que debe darse en este caso y que está reglado por las Reglas de Procedimiento Civil. Como esa no puede ser la verdadera razón, pregunto nuevamente: ¿por qué la urgencia?